AP-77,03
           FILED IN                                                        COURT OF CRIMINAL APPEAL
COURT OF CRIMINAL APPEALS                                                                  AUSTIN, TEXA
                                                                         Transmitted 4/20/2015 10:02:05 Al
                                                                           Accepted 4/20/2015 10:50:03 Al
          April 20, 2015                NO. AP-77,034                                       ABEL ACOST
                                                                                                  CLER

   ABEL ACOSTA, CLERK                         IN THE
                              COURT OF CRIMINAL APPEALS
                                                                                                    <
                                       AUSTIN, TEXAS


    BRANDON DANIEL                                                          APPELLANT


    VS.

    THE STATE OF TEXAS                                                        APPELLEE


                                              ,RD
                 APPEAL FROM THE 403"^ JUDICIAL DISTRICT COURT

                                  TRAVIS COUNTY, TEXAS

                                CAUSE NO. Dl-DC-12-201718


                STATE'S SECOND MOTION FOR EXTENSION OF TIME

    TO THE HONORABLE COURT OF CRIMINAL APPEALS:

            The State ofTexas respectfullymoves for an extension of the deadline for filing

    the State's brief and, in accordance with Texas Rules ofAppellate Procedure 38.6 and

     10.5(b), advises the Court as follows:

             (a) Following his conviction for CapitalMurder, the appellant was sentenced to

     death so the notice of appeal in the above cause is automatic. The trial court imposed

    the sentence of death on February 28, 2014. (CR 198). Appellant's counsel filed a

     brief on January 16, 2015.
      (b)      The State's brief is currently due on April 20, 2015.

      (c)      This request is that the deadline for filing the State's briefbe extended by

60 days.

      (d)      The number ofprevious extensions oftime granted for submission ofthe

State's brief is: one.


      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:


            1. During the period since this briefwas filed, the attorney assigned to this

                case has been working on other pressing appellate matters and has not

                had sufficient time to prepare an adequate response to this brief. The

                attorney assigned to this case has also been assisting trial counsel in

                pretrial issues for the upcoming retrial in State v. Cathy Lynn

                Henderson, cause number D-l-DC-94-942034, another capital murder

                case.



            2. This request is not made for the purpose of delay, but to ensure that the

                Court has a proper State's briefto aid in the just disposition ofthe above

                cause.
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State's brief be extended to June 19, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Lisa Stewart
                                              Lisa Stewart
                                              Assistant District Attorney
                                              State Bar No. 06022700
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512)854-9400
                                              Fax No. 854-4810
                                              Lisa.Stewart@traviscountvtx.gov
                                              AppellateTCDA@traviscountytx.gov
                       CERTIFICATE OF COMPLIANCE


      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

276 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 20 day of April, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant's attorney on appeal, Ariel

Payan, Attorney at Law, 1012 Rio Grande, Austin, Texas 78701; Honorable Lisa C.

McMinn, State Prosecuting Attorney, P.O. Box 13046, Austin, Texas 78711;

appellant's writ of habeas corpus attorney, Brad Levenson, Office of Capital Writs,

1033 La Posada Drive, Suite 374, Austin, Texas 78752-3824.



                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney